 

Exhibit 10.8

 



GLASSESOFF INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

FOR

[  insert name of optionee here  ]

 

Dated: ________________, 20__

 

Agreement
(this “Agreement”)

 

1.                  Grant of Option. GlassesOff Inc., a Nevada corporation (the
“Company”), hereby grants, as of [DATE] (the “Date of Grant”), to [NAME] (the
“Optionee”) an option (this “Option”) to purchase up to [●] shares of the
Company’s common stock, $0.001 par value per share (the “Shares”), at an
exercise price per Share equal to $[●] (the “Exercise Price”). This Option is
granted under and pursuant to the GlassesOff Inc. 2013 Incentive Compensation
Plan (the “Plan”), which is incorporated herein for all purposes. This Option is
subject to the terms and conditions set forth herein and in the Plan. This
Option is a Non-Qualified Stock Option and not an Incentive Stock Option. The
Optionee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all of the terms and conditions of this Agreement and the Plan and all
applicable laws and regulations.

 

2.                  Definitions; Sections. Unless otherwise provided herein,
capitalized terms used herein that are defined in the Plan and not defined
herein shall have the respective meanings attributed thereto in the Plan. Unless
otherwise provided, a reference to a Section refers to a Section of this
Agreement.

 

3.                  Exercise Schedule. Except as otherwise provided in Section 6
or Section 9, or in the Plan, this Option is exercisable as provided below. To
the extent that this Option has become exercisable with respect to a percentage
of Shares as provided below, this Option may thereafter be exercised by the
Optionee, in whole or in part, at any time or from time to time prior to the
expiration of this Option as provided herein with respect to the percentage of
Shares that have vested. The following table indicates each date (each, a
“Vesting Date”) upon which the Optionee shall be entitled to exercise this
Option with respect to the percentage of Shares as indicated beside the
applicable Vesting Date, provided that the Continuous Service of the Optionee
continues through and on the applicable Vesting Date:





 



Percentage of Shares Vesting Date                



 

Except as otherwise specifically provided herein, there shall be no
proportionate or partial vesting in the periods prior to each Vesting Date, and
all vesting shall occur only on the applicable Vesting Date. Upon the
termination of the Optionee’s Continuous Service, any unvested portion of this
Option shall terminate and be null and void.

 



1

 

 

4.                  Method of Exercise. The vested portion of this Option shall
be exercisable in whole or in part in accordance with the exercise schedule set
forth in Section 3 by written notice which shall state the election to exercise
this Option, the number of whole Shares in respect of which this Option is being
exercised, and such other representations and agreements as to the holder’s
investment intent with respect to such Shares as may be required by the Company
pursuant to the provisions of the Plan. No fractional Shares may be exercised
pursuant to this Option. Such written notice shall be signed by the Optionee and
shall be delivered in person, by certified mail or by overnight courier to the
Secretary of the Company. The written notice shall be accompanied by payment of
the Exercise Price, as provided in Section 5. This Option shall be deemed to be
exercised after both (a) receipt by the Company of such written notice
accompanied by the full Exercise Price and (b) arrangements that are
satisfactory to the Committee in its sole discretion have been made for
Optionee’s payment to the Company of the amount, if any, that is necessary to be
withheld in accordance with applicable Federal or state withholding
requirements. No Shares shall be issued pursuant to this Option unless and until
such issuance and such exercise shall comply with all relevant provisions of
applicable law, including the requirements of any stock exchange upon which the
Shares are then traded.



 



5.                  Method of Payment. The Optionee may pay the Exercise Price
by any of the following methods, or a combination thereof, at the election of
the Optionee: (a) cash; (b) check; (c) to the extent permitted by the Committee,
with Shares owned by the Optionee, or the withholding of Shares that otherwise
would be delivered to the Optionee as a result of the exercise of this Option,
or (d) pursuant to a “cashless exercise” procedure, by delivery of a properly
executed exercise notice together with such other documentation, and subject to
such guidelines, as the Committee shall require to effect an exercise of this
Option and delivery to the Company by a licensed broker acceptable to the
Company of proceeds from the sale of Shares or, subject to applicable laws, a
margin loan sufficient to pay the Exercise Price and any applicable income or
employment taxes, or (e) such other consideration or in such other manner as may
be determined by the Committee in its absolute discretion.





 



6.                  Termination of Option. Any unexercised portion of this
Option shall automatically and without notice terminate and become null and void
at the time of the earliest to occur of the following:





 

(a)                unless the Committee otherwise determines in writing in its
sole discretion, three months after the date on which the Optionee’s Continuous
Service is terminated other than by reason of (i) by the Company or a Subsidiary
for Cause, (ii) a Disability of the Optionee as determined by a medical doctor
satisfactory to the Committee, or (iii) the death of the Optionee;

 

(b)               immediately upon the termination of the Optionee’s Continuous
Service by the Company or a Subsidiary for Cause;

 

(c)                twelve months after the date on which the Optionee’s
Continuous Service is terminated by reason of a Disability as determined by a
medical doctor satisfactory to the Committee;

 

(d)               twelve months after the date of termination of the Optionee’s
Continuous Service by reason of the death of the Optionee; or

 



2

 

 

(e)                the tenth anniversary of the date as of which this Option is
granted.

 

7.                  Transferability. Unless otherwise determined by the
Committee in its sole discretion, this Option is not transferable otherwise than
by will or under the applicable laws of descent and distribution, and, during
the lifetime of the Optionee, this Option shall be exercisable only by the
Optionee or the Optionee’s guardian or legal representative. In addition,
neither the Optionee nor the Optionee’s guardian, legal representative or other
agent may assign, negotiate, pledge or hypothecate this Option in any way
(whether by operation of law or otherwise), and this Option shall not be subject
to execution, attachment or similar process. Upon any attempt by the Optinionee
or the Optionee’s guardian, legal representative or other agent to transfer,
assign, negotiate, pledge or hypothecate this Option, or in the event of any
levy upon this Option by reason of any execution, attachment or similar process
contrary to the provisions hereof, this Option shall immediately terminate and
shall become null and void. The terms of this Option shall be binding upon the
executors, administrators, heirs, successors and permitted assigns of the
Optionee.

 

8.                  No Rights of Stockholders. Neither the Optionee nor any
guardian, legal representative or personal representative (or beneficiary) shall
be, or shall have any of the rights and privileges of, a stockholder of the
Company with respect to any Shares purchasable or issuable upon the exercise of
this Option, in whole or in part, prior to the date on which the Shares are
issued by the Company following the Optionee’s valid exercise of this Option.



 

9.                  Acceleration of Exercisability of Option.

 

(a)                Acceleration Upon Change in Control. This Option shall become
immediately fully exercisable in the event that, prior to the termination of
this Option pursuant to Section 6, and during the Optionee's Continuous Service,
there is a Change in Control, unless either (i) the Company is the surviving
entity in the Change in Control and this Option continues to be outstanding
after the Change in Control on substantially the same terms and conditions as
were applicable to this Option immediately prior to the Change in Control or
(ii) the successor company or its parent company assumes, or substitutes for,
this Option, as determined in accordance with Section 10(c)(ii) of the Plan.

 

(b)               Death or Disability. If the Optionee’s Continuous Service
terminates by reason of a Disability of the Optionee or the death of the
Optionee, this Option shall become fully vested and exercisable as of the date
on which the Optionee’s Continuous Service terminates.

 

10.              No Right to Continued Employment. Neither this Option nor this
Agreement shall confer upon the Optionee any right to continued employment or
service with the Company.

 

11.              Law Governing. This Agreement shall be governed in accordance
with and governed by the internal laws of the State of Nevada.

 



12.              Interpretation / Provisions of Plan Control. This Agreement is
subject to all the terms, conditions and provisions of the Plan, including,
without limitation, the amendment provisions thereof, and to such rules,
regulations and interpretations relating to the Plan adopted by the Committee as
may be in effect from time to time. If and to the extent that this Agreement
conflicts or is inconsistent with the terms, conditions and provisions of the
Plan, the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. The Optionee accepts this Option subject to all of the terms and
provisions of the Plan and this Agreement. The undersigned Optionee hereby
accepts as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan and this Agreement.

 



 



3

 

 

 



13.              Notices. Any notice under this Agreement shall be in writing
and shall be deemed to have been duly given when delivered personally or when
deposited in the United States mail, registered, postage prepaid, and addressed,
in the case of the Company, to the Company’s Secretary at [                 ],
or if the Company should move its principal office, to such principal office,
and, in the case of the Optionee, to the Optionee’s last permanent address as
shown on the Company’s records, subject to the right of either party to
designate some other address at any time hereafter in a notice satisfying the
requirements of this Section.





 

14.              Section 409A.

 

(a)                It is intended that this Option be exempt from Section 409A
of the Code (“Section 409A”) because it is believed that (i) the Exercise Price
may never be less than the Fair Market Value of a Share on the Date of Grant and
the number of shares subject to this Option is fixed on the original Date of
Grant, (ii) the transfer or exercise of this Option is subject to taxation under
Section 83 of the Code and Treas. Reg. 1.83-7, and (iii) this Option does not
include any feature for the deferral of compensation other than the deferral of
recognition of income until the exercise thereof. The provisions of this
Agreement shall be interpreted in a manner consistent with this intention, and
the provisions of this Agreement may not be amended, adjusted, assumed or
substituted for, converted or otherwise modified without the Optionee’s prior
written consent if and to the extent that such amendment, adjustment, assumption
or substitution, conversion or modification would cause this Option to violate
the requirements of Section 409A. In the event that either the Company or the
Optionee believes, at any time, that any benefit or right under this Agreement
is subject to Section 409A, then the Committee may (acting alone and without any
required consent of the Optionee) amend this Agreement in such manner as the
Committee deems necessary or appropriate to be exempt from or otherwise comply
with the requirements of Section 409A (including without limitation, amending
this Agreement to increase the Exercise Price to such amount as may be required
in order for this Option to be exempt from Section 409A).

 

(b)               Notwithstanding the foregoing, the Company does not make any
representation to the Optionee that this Option awarded pursuant to this
Agreement is exempt from, or satisfies, the requirements of Section 409A, and
the Company shall have no liability or other obligation to indemnify or hold
harmless the Optionee or any Beneficiary for any tax, additional tax, interest
or penalties that the Optionee or any Beneficiary may incur in the event that
any provision of this Agreement, or any amendment or modification thereof or any
other action taken with respect thereto, is deemed to violate any of the
requirements of Section 409A.

 

15.              Clawback of Benefits.

 

(a)                The Company may (i) cause the cancellation of this Option,
(ii) require reimbursement of any benefit conferred under this Option to the
Optionee or Beneficiary, and (iii) effect any other right of recoupment of
equity or other compensation provided under the Plan or otherwise in accordance
with any Company policies that currently exist or that may from time to time be
adopted or modified in the future by the Company and/or applicable law (each, a
“Clawback Policy”). In addition, the Optionee may be required to repay to the
Company certain previously paid compensation, whether provided under the Plan or
this Agreement or otherwise, in accordance with any Clawback Policy. By
accepting this Award, the Optionee agrees to be bound by any existing or future
Clawback Policy adopted by the Company, or any amendments that may from time to
time be made to the Clawback Policy in the future by the Company in its
discretion (including without limitation any Clawback Policy adopted or amended
to comply with applicable laws or stock exchange requirements) and further
agrees that all of the Optionee’s Award Agreements may be unilaterally amended
by the Company, without the Optionee’s consent, to the extent that the Company
in its discretion determines to be necessary or appropriate to comply with any
Clawback Policy.

 



4

 

 

(b)               If the Optionee, without the consent of the Company, while
employed by or providing services to the Company or any Subsidiary or after
termination of such employment or service, violates a non-competition,
non-solicitation or non-disclosure covenant or agreement or otherwise engages in
activity that is in conflict with or adverse to the interest of the Company or
any Subsidiary, as determined by the Committee in its sole discretion, then (i)
any outstanding, vested or unvested, earned or unearned portion of this Option
may, at the Committee’s discretion, be canceled and (ii) the Committee, in its
discretion, may require the Optionee or other person to whom any payment has
been made or Shares or other property have been transferred in connection with
this Option to forfeit and pay over to the Company, on demand, all or any
portion of the gain (whether or not taxable) realized upon the exercise of this
Option and the value realized (whether or not taxable) on the vesting or payment
of any other Award as specified by the Committee.

 

[Signature Page Follows]

 

5

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 



  COMPANY:   GLASSESOFF INC.               By:                        Name:    
  Title:  



 

The Optionee acknowledges receipt of a copy of the Plan and represents that he
or she has reviewed the provisions of the Plan and this Agreement in their
entirety, is familiar with and understands their terms and provisions, and
hereby accepts this Option subject to all of the terms and provisions of the
Plan and this Agreement. The Optionee further represents that he or she has had
an opportunity to obtain the advice of counsel prior to executing this
Agreement.

 

 

 



  OPTIONEE:               By:        
[                                            ]

 



6

 

 

